Ingraham, J. (dissenting):
I dissent on the ground that there was no evidence to justify a finding that the defendant was guilty of negligence. The only act that it was claimed was negligent was the striking of the car horse with a whip ; and it appears from the evidence that it was necessary that the horse should be urged in order to enable it to pull the car over the track.
I also think that the plaintiff took upon himself the risk attending a passage over this track upon the front platform of the car,, instead of going into the car, where he would have been entirely safe, and where the slight jolt, which was not felt by those inside the car, would not have injured him.
, Judgment and order reversed., new trial ordered, costs to appellant to abide event.